t c memo united_states tax_court estate of f wallace langer deceased clarence d langer jr executor petitioner v commissioner of internal revenue respondent docket no filed date john h draneas for petitioner wesley f mcnamara for respondent memorandum findings_of_fact and opinion haines judge respondent determined a federal estate_tax deficiency of dollar_figure against the estate of f wallace langer the estate after concessions the issue for decision is the fair_market_value on date of phase sec_2 and of the langer marketplace planned unit development findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference f wallace langer decedent a lifelong resident of sherwood oregon died on date the date of death decedent’s nephew clarence d langer jr clarence langer was appointed executor of the estate at the time the petition was filed he resided in sherwood oregon amounts are rounded to the nearest dollar the parties have stipulated the taxable_estate will be increased by dollar_figure representing the value of the residence included in the langer residence revocable_trust decedent’ sec_29 19-percent interest in the langer family llc lfllc is included in the estate the fair_market_value of the real_property owned by the lfllc excluding phase sec_2 and of the pud and prior to reduction for deferred property taxes was dollar_figure on date the net value of the real_property owned by lfllc will be calculated by adding the fair_market_value of phase sec_2 and to dollar_figure then subtracting dollar_figure to account for property_tax liabilities that would attach the property on the date of death and the value of decedent’ sec_29 19-percent interest in lfllc will be computed by multiplying the net value of the real_estate owned by lfllc by percent this computation reflects a 5-percent discount to account for all applicable discounts the figure thus computed will be substituted for the value of decedent’s interest in lfllc reported on schedule g transfers during decedent’s life of the estate’s form_706 united_states estate and generation-skipping_transfer_tax return a the city of sherwood sherwood oregon is located approximately miles southwest of portland oregon during the 1990s and through at least sherwood experienced rapid population growth increasing from big_number in to big_number by the population growth led to increased commercial development in the town center area which was centered around the intersection of t-s road and pacific highway to facilitate commercial development the city of sherwood created a master_plan for development which included a comprehensive development plan zoning districts and a zoning map individual land owners could apply for planned unit developments or puds which overlaid the master_plan the puds included categories of use or phases that fit within the general goals and requirements of the comprehensive plan the puds were intended to be flexible offering relief from strict adherence to the zoning map the phases within each pud could be altered without going through a comprehensive plan amendment or zoning change the pud phases were not separate legal parcels and any development reconfiguration or partitioning of the phases required the city’s approval in pacific highway had two to three lanes of traffic running in each direction additional turn lanes and an average daily traffic count of big_number in t-s road had only one lane in each direction a center turn lane and an average daily traffic count of big_number prior to date developers in sherwood were subject_to the traffic mitigation requirements of metro an elected regional government engaged in regional and local planning in the greater portland area traffic mitigation requirements could include constructing new roads widening existing roads or installing traffic signals on date sherwood passed its own traffic mitigation ordinance the capacity allocation program cap cap’s goal was to provide a better mechanism for transportation planning and more accurate calculations of infrastructure improvement costs sherwood’s continued growth and development were not without controversy around the date of decedent’s death many sherwood citizens including the mayor showed some resistance to continued development however the resistence was insufficient to prohibit further development by the date of death new businesses in the town center area included a home depot grocery stores banks restaurants a movie theater and an ice-skating arena b the langer marketplace planned unit development and the langer family limited_liability_company since the langer family owned and farmed land in sherwood their land was located in the town center area approximately a quarter mile east of pacific highway and bisected by t-s road as population and commercial development increased farming became less practicable and the langers turned their attention to commercial development in the langers created the langer marketplace planned unit development the langer pud which defined the development permitted on a 59-acre tract owned by a_trust for decedent and a contiguou sec_29 88-acre tract owned by a_trust for clarence langer while it did not create separate legal parcels the langer pud divided the land into eight phases of development on date the sherwood city council approved the langers’ application_for the pud however the approval was conditioned upon their agreement to among other things develop parks pedestrian walkways and at each phase of development and with each site plan submitted to the city the applicant shall provide a traffic impact analysis for city county and odot oregon department of transportation review and approval recommended traffic safety and road improvements shall be considered by the city and may be required with each phase by agreement dated date decedent clarence langer and other members of the langer family formed the langer family limited_liability_company lfllc the trusts for decedent and clarence langer contributed to lfllc the land subject_to the langer pud at his death decedent held a 19-percent interest in lfllc prior to decedent’s death lfllc sold phase of the langer pud on the date of death lfllc still owned phase sec_2 through because the parties stipulated their value phase sec_3 and are not at issue see supra note at decedent’s death phase was zoned retail commercial was dollar_figure acres and had a rectangular configuration phase was zoned retail commercial wa sec_11 acres and had an awkward configuration on the date of death there were no deals pending regarding the development or sale of phase sec_2 and in date lfllc entered into negotiations with target_corporation target for the purchase of phase on date lfllc filed an application_for development of phase with the city of sherwood which was approved in date because the application was submitted before the cap ordinance was enacted the development of phase was subject_to the traffic mitigation requirements of metro after approval of the development application sherwood’s mayor encouraged lfllc to redesign the development of phase in lfllc proposed an amendment to the langer pud and requested the approval of a new development plan for phase sec_2 and which proposed changing the sizes and configurations of those phases the amended pud and new development plan were approved on date on date lfllc and target signed a sale and purchase agreement for the purchase by target of approximately dollar_figure acres of phase on date lfllc sold approximately dollar_figure acres of phase to gramor langer farms llc gramor c the estate_tax_return the estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return the estate_tax_return as reflected on the estate_tax_return the estate valued lfllc’s real_property at dollar_figure as of the date of death and determined that the value of decedent’ sec_29 19-percent interest in lfllc after all applicable discounts was dollar_figure on date respondent issued the estate a notice_of_deficiency respondent determined that decedent’ sec_29 19-percent interest in lfllc was dollar_figure rather than dollar_figure in response to the notice_of_deficiency the estate filed a petition with this court on date opinion for federal estate_tax purposes property includable in the gross_estate is generally included at its fair_market_value on the date of the decedent’s death see sec_2031 and sec_2032 sec_20_2031-1 estate_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure facts united_states v cartwright 411_us_545 sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons instead of specific individuals and entities and the characteristics of these imaginary persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer see 658_f2d_999 5th cir real_estate_valuation is a question of fact to be resolved on the basis of the entire record see 674_f2d_761 9th cir 64_tc_889 the valuation must reflect the highest_and_best_use to which the property could be put on the relevant valuation_date 87_tc_892 valuation is an inexact process see 74_tc_441 as the trier of fact we may use experts to assist us in deciding upon value but we are not bound by those experts’ views or opinions see 538_f2d_927 2d cir affg tcmemo_1974_285 84_tc_722 one expert may be persuasive on a particular element of valuation and another expert may be persuasive on another element see 86_tc_547 consequently we may adopt some and reject other portions of expert reports or views see 304_us_282 in attempting to establish the fair_market_value of phase sec_2 and the estate and respondent rely on valuation experts the estate’s valuation expert brian l kelley mr kelley also valued the subject land for purposes of preparing decedent’s estate_tax_return respondent’s valuation expert was stephen j pio mr pio the experts agree that the highest_and_best_use of phase sec_2 and on the date of death was their intended use commercial development the experts also agree that the comparable sales_method is the most appropriate valuation method however the experts disagree over the fair market values of phase sec_2 and on the date of death mr kelley determined that phase sec_2 and had fair market values of dollar_figure and dollar_figure respectively mr pio determined that phase sec_2 because we find both experts to be qualified and because their relative experience does not impact our evaluation of their opinions we do not discuss their qualifications or experience the comparable sales approach is ‘generally the most reliable method of valuation the rationale being that the market place is the best indicator of value based on the conflicting interests of many buyers and sellers ’ 88_tc_1197 ndollar_figure quoting estate of rabe v commissioner tcmemo_1975_26 affd without published opinion 566_f2d_1183 9th cir this method requires gathering information on sales of property similar to the subject property then comparing and weighing the information to reach a likely value for the land being appraised and had fair market values of dollar_figure and dollar_figure respectively both parties encourage us to reject the other party’s expert report in its entirety however we find each expert to be persuasive on some points but not on others and give each report its due weight a valuation of phase mr kelley’s report mr kelley purported to value phase by using the comparable sales_method however after arriving at a value per square foot he then applied a discounted cashflow analysis to arrive at phase 5’s net present ‘as-is’ land value on the date of death a comparable sales to determine the value per square foot of phase mr kelley used four comparables compar- able no location sale date sales_price acres adj price per sq ft intersection of scholls-sherwood rd and pacific highway sherwood oregon dollar_figure dollar_figure pacific highway sherwood oregon big_number big_number adjusted dollar_figure usable dollar_figure adjusted nw 12th ave and pacific highway sherwood oregon t-s road and sw 90th ave tualatin oregon big_number dollar_figure big_number dollar_figure dollar_figure because comparable sec_3 and were sold months and months before the valuation_date respectively mr kelley adjusted the sales prices upward by percent and dollar_figure percent to account for inflation no such adjustments were made to comparable sec_1 and only a portion of comparable was suitable for commercial development mr kelley determined that approximately percent of the site was zoned for exclusive farm use which prohibited commercial development the seller of the property retained an option to repurchase that portion of the land for dollar_figure though the option was never exercised the seller also retained and exercised an option to repurchase a pad site on the property for dollar_figure in order to get an apples-to-apples comparison mr kelley deducted dollar_figure the total of the option prices from the original sales_price to get an adjusted_sales_price for the portion of usable land that was sold to and retained by the buyer mr kelley determined that comparable sec_1 and were high indicators of value because they were located on pacific highway had superior exposure to traffic exposure than phase and were better configured for commercial development he determined that comparable was a low indicator due to the older sales date and inferior configuration finally he determined both experts used the phrase high indicator of value to describe a comparable with a value greater than the property being valued and the phrase low indicator of value to describe a comparable with a value lower than the property being valued that comparable was most similar to phase in exposure and location but it was inferior in configuration and was thus a reasonable to slightly low indicator mr kelley concluded that phase had a value of dollar_figure per square foot comparable sec_3 and were sold in in the period between those sales and the date of death sherwood experienced rapid population growth and increased demand for commercial property given the lapse in time and the change in demand for commercial property we find that comparable sec_3 and are not reliable indicators of value therefore we take into consideration comparable sec_1 and only b discounted cashflow analysis mr kelley determined that phase was not readily marketable on the date of death and that it would take years to sell the property to account for an extended marketing and due diligence period and for the risk associated with the subject property mr kelley applied a discounted cashflow analysis to phase 5’s value per square foot to arrive at its net present ‘as-is’ land value of dollar_figure mr kelley’s discounted cashflow analysis was essentially a three-step analysis he adjusted the value per square foot upwards by percent annually for years to account for inflation he then subtracted sales and marketing costs and he then discounted that amount by percent annually for years to account for the time-value of money and the risks associated with the property to arrive at a net present ‘as-is’ land value we disagree with mr kelley’s use of a discounted cashflow analysis for two reasons first mr kelley did not determine phase 5’s fair_market_value on the appropriate date--the date of death because we are determining fair_market_value on the date of death it necessarily follows that the hypothetical sale between a willing buyer and a willing seller consummates on the date of death see united_states v cartwright u s pincite sec_20_2031-1 estate_tax regs mr kelley did not determine the price at which phase would change hands between a willing buyer and a willing seller on the date of death instead he determined the price at which phase would change hand sec_3 years after the date of death and then discounted this amount by percent annually for years as demonstrated by his testimony in my valuation analysis i’m appraising it for a buyer that would most probably buy it three years from the date of valuation because i didn’t feel that it was really marketable at that point in time and therefore i needed to discount that value over a 3-year period second we do not agree with mr kelley’s conclusions on which he based his use of a discounted cashflow analysis by using a discounted cashflow analysis mr kelley attempted to reduce phase 5’s value to account for the uncertainty of offsite costs the city of sherwood’s stance on further development and the purported oversupply of commercial property in sherwood the uncertain offsite costs to which mr kelley refers are the costs of traffic mitigation requirements imposed on commercial developers by metro however these requirements were not peculiar to phase 5--all commercial developers in sherwood or at least those developing larger tracts of land were subject_to the requirements of metro including the developers of comparable sec_1 and any impact the uncertain traffic mitigation costs had on the market should be reflected in the sales prices of comparable sec_1 and and are thus taken into account by using those comparables in the comparable sale method a further discount is not necessary the estate also argues that phase was subject_to other extraordinary offsite costs in valuing phase we generally take into consideration only those costs that are reasonably foreseeable by a hypothetical buyer and a hypothetical seller on the valuation_date see 88_tc_1197 the estate has not established that extraordinary offsite costs were reasonably foreseeable on the date of death instead it appears that the estate is focusing on the costs associated with the reconfiguration of phase in however the reconfiguration was not contemplated by lfllc on or before the date of death nor was it reasonably foreseeable that such reconfiguration would be necessary therefore we do not take into account any purported extraordinary offsite costs mr kelley and the estate assert that the city of sherwood’s hostility to further development made approval for additional development difficult and expensive like the uncertain offsite costs any impact the city’s attitude toward development had on the market should be reflected in the sales prices of comparable sec_1 and and is thus taken into account by using those comparables in the comparable sale method a further discount is not necessary finally we do not agree with mr kelley’s determination that there was an oversupply of commercial space in sherwood on the date of death in analyzing the supply and demand for commercial property mr kelley conducted a retail expenditure analysis to summarize mr kelley determined that there were big_number people residing in big_number households within a 5-mile radius of the intersection of pacific highway and t-s road using average retail expenditure data he then determined that there is some indication that lfllc had particular difficulty in getting city approval because of strained personal relationships between clarence langer and members of sherwood’s government because we are determining the fair_market_value based on a hypothetical sale by a hypothetical seller we do not necessarily take into consideration the personal characteristics of the actual seller see 658_f2d_999 5th cir therefore we do not factor in any difficulty arising from clarence langer’s relationship with members of the city government big_number households could support only big_number square feet of retail_space because more than big_number square feet of commercial space was available on the date of death mr kelley concluded that there was an oversupply of commercial property by limiting his analysis to a 5-mile radius mr kelley made an implicit assumption that people living outside the radius will not shop within the radius his approach takes into account only big_number people which does not even include the entire population of sherwood in big_number mr kelley did not offer a reasonable explanation for why he so limited his analysis the businesses within the area included a home depot grocery stores banks restaurants a movie theater and an ice- skating arena we find that it is unreasonable to assume that only those people living within miles will frequent such businesses for the above-stated reasons we reject mr kelley’s use of a discounted cashflow analysisdollar_figure we recognize that discounted cashflow analysis can be an appropriate valuation method for example discounted cashflow analysis has been accepted as a method of valuing a company’s stock by determining the present_value of its future stream of income see eg n trust co v commissioner 87_tc_349 also in estate of rodgers v commissioner tcmemo_1999_129 discounted cashflow analysis was accepted to determine the fair_market_value of multiple pieces of real_property the properties were so numerous that they could not be liquidated within a reasonable_time without depressing the sales prices and thus a discounted cashflow analysis was appropriate to take into account a market absorption rate id this case is continued mr pio’s report in valuing the subject property mr pio made a hypothetical assumption that phase sec_2 and were legally partitioned on the date of deathdollar_figure he then determined the fair_market_value of phase using seven comparables continued distinguishable from estate of rodgers because there has been no showing that due to their numerosity the phases could not be sold within a reasonable_time without depressing their sales prices in fact mr kelley did not purport to use his discounted cashflow analysis to take into account a market absorption rate nor does the estate argue that mr kelley’s discounted cashflow analysis was used to take into account a market absorption rate the estate argues that mr pio’s hypothetical assumption was inappropriate because mr pio does not take into account costs associated with the subdivision of the phases for individual sale however both parties valued phase sec_2 and as if they were separate properties on the date of death it does not appear that mr kelley took into account the costs associated with the subdivision of the phases nor does the estate offer an estimate of such costs because the estate has failed to provide any basis upon which we could make an estimate we cannot take such costs into consideration compar- able no location nw imbrie rd at nw cornelius pass rd hillsboro oregon sale date sales_price dollar_figure acres dollar_figure price per sq ft dollar_figure se 24th ave at tv hwy hillsboro oregon big_number dollar_figure dollar_figure nw stucki rd at cornell rd hillsboro oregon intersection of scholls- sherwood rd and pacific highway sherwood oregon big_number dollar_figure dollar_figure big_number dollar_figure pacific highway sherwood oregon big_number big_number adjusted dollar_figure usable dollar_figure adjusted t-s rd between adams ave and langer dr sherwood oregon t-s rd at langer dr sherwood oregon big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure mr pio adjusted the sales_price of comparable downward by dollar_figure to account for the land zoned for exclusive farm use mr pio determined that comparables and were very high or high indicators of value due to their location and development costs that comparable was a reasonable indicator due to its modestly superior exposure but less desirable access and that comparable was a reasonable indicator due to its superior exposure but inferior zoning and less desirable access comparable sec_12 and represented the sales portions of phase as reconfigured in to target in and gramor in mr pio did not accord either comparable great weight mr pio concluded that phase had a fair_market_value on the valuation_date of dollar_figure per square foot or dollar_figure mr pio acknowledged that hillsboro was a completely different market with characteristics distinct from sherwood as such we find that comparables and are not reliable indicators of value likewise comparable sec_12 or are not reliable indicators of value the sales occurred more than years after the valuation_date and because of the reconfiguration the character of the property was significantly different than it was on the date of death therefore we take into consideration comparables and only fair_market_value of phase mr kelley’s comparable was the same property as mr pio’s comparable comparable likewise mr kelley’s comparable was the same property as mr pio’s comparable comparable both comparables were located in the town center area of sherwood and the sales dates were within months of the date of death thus we find that comparables and are the most helpful in determining the fair_market_value of phase based on the expert reports we find that there are five major factors that must be weighed in comparing comparables and to phase location exposure configuration accessibility and zoning a comparable comparable was located on pacific highway while phase was located on t-s road because pacific highway had a significantly higher traffic count than t-s road comparable had superior location and exposure to phase while mr pio did not address comparable 1-10’s configuration we agree with mr kelley that comparable had superior configuration for commercial development due to phase 5’s awkward configuration these three factors indicate that comparable is a high indicator of value the impact of accessibility is less clear however even assuming arguendo that phase had superior accessibility this factor would not outweigh the three factors above in addition both phase and comparable were zoned retail-commercial making zoning a neutral factor thus comparable at dollar_figure per square foot is a high indicator of value b comparable only a portion of comparable was suitable for commercial development the remainder being zoned for exclusive farm use both experts agree that the sale price of comparable must be adjusted to determine the value of the area suitable for commercial development only however they do not agree to the extent of the adjustment additionally their reports conflict regarding the acreage of the land usable for commercial development these issues must be resolved before a reliable comparison can be made mr kelley valued the land zoned for exclusive farm use at dollar_figure based on an option retained by the seller to repurchase that portion of the land mr pio testified that hypothetically if a buyer and seller believed that the land was worth dollar_figure then dollar_figure would be an appropriate value however mr pio did not believe the land was actually worth dollar_figure he concluded that it was worth dollar_figure but did not offer any support for his conclusion other than that he happened to be familiar with that property because the parties to the sale agreed to an option_price of dollar_figure we find that it is an appropriate measure of value for the exclusive farm use portion of comparable mr kelley also reduced the sale price of comparable by dollar_figure to account for an option exercised by the seller to repurchase a 59-acre pad site on the propertydollar_figure mr pio did not make the adjustment because he was not aware that the seller retained and exercised the option however he testified that it would be appropriate to reduce the sale price by dollar_figure so long as the acreage was also reduced by dollar_figure acres a pad site is a building site within a shopping area that is ready for construction of a retail establishment and is usually surrounded by customer parking areas we conclude that the sale price of comparable should be reduced by dollar_figure to reflect the exclusive farm use portion and additional pad site thus we use an adjusted sale price for comparable of dollar_figure mr kelley determined that comparable was dollar_figure acres and approximately of the site was zoned for exclusive farm use he used dollar_figure acres approximately percent of to calculate the adjusted_sales_price per square foot even though he deducted the option_price of the pad site he did not deduct the pad site’s dollar_figure acres from the usable acres mr pio determined that comparable was dollar_figure acres and dollar_figure acres was usable mr pio’s determination was based on a plot map and is thus more reliable than mr kelley’s approximation from the dollar_figure acres we must also subtract the 59-acre pad site because we reduced the adjusted sale price by the pad site’s option_price thus we find that dollar_figure acres of comparable was suitable for commercial development by the buyer resulting in an adjusted sale price of dollar_figure per square foot because of its location on pacific highway comparable had superior location and exposure to phase it also had superior configuration due to its relatively square shape mr pio argues that these factors are offset by comparable 2-11’s inferior accessibility and zoning we disagree as discussed above phase 5’s accessibility is unclear even assuming arguendo that phase had superior accessibility this would not offset the other three factors additionally comparable was zoned light industrial instead of retail-commercial however given the fact that comparable was sold to home depot for the construction of a home depot store we find that its zoning did not have a significant impact on the ability to develop the property thus comparable at dollar_figure per square foot is a high indicator of value c fair_market_value of phase due to the importance of the traffic count we find that location and exposure are the most significant factors in determining phase 5’s fair_market_value in pacific highway had an average daily traffic count of big_number while t-s road had an average daily traffic count of only big_number because of their location on pacific highway comparables and had superior location and exposure to phase additionally phase was less suitable for commercial development due to its awkward configuration to take these factors into consideration we find that a 25-percent discount from the average sales_price per square foot of the comparables is appropriate we conclude that phase had a value of dollar_figure per square foot on the date of deathdollar_figure therefore we find that the fair_market_value of phase on the date of death was dollar_figure c valuation of phase mr kelley’s report similar to his valuation of phase mr kelley used the comparable sales_method to determine phase 2’s value per square foot dollar_figure and then applied a discounted cashflow analysis to arrive at phase 2’s net present ‘as-is’ land value on the date of death dollar_figure for the same reasons described above we reject the discounted cashflow analysis portion of mr kelley’s valuation to determine the value per square foot of phase mr kelley used five comparables phase 5’s value per square foot on date of death dollar_figure dollar_figure dollar_figure average sales_price per square foot of comparables and x dollar_figure to reflect a 25-percent discount dollar_figure the estate argues that phase 5’s value should be reduced due to the uncertainty of traffic mitigation costs imposed by metro the city’s hostility towards further development and the extraordinary offsite costs associated with making phase suitable for commercial development these arguments are discussed supra in our analysis of mr kelley’s discounted cashflow analysis dollar_figure per square foot x big_number square feet per acre dollar_figure per acre x acres dollar_figure compar- able no location edy rd just west of pacific highway sherwood oregon sw 72nd st tualatin oregon smith blvd at pacific highway sherwood oregon intersection of sherwood blvd and pacific highway sherwood oregon intersection of t-s rd and pacific highway sherwood oregon sale date sales_price acres adj price per sq ft dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure because comparable sec_4 and were sold months and months before the valuation_date respectively mr kelley adjusted the sales prices upward by percent and percent to account for appreciation and inflation no such adjustments were made to comparables mr kelley’s expert report provided only a summary analysis of the comparables the high end of the value range is indicated by comparable dollar_figure sf a pad site with superior exposure in concluding a value for the subject primary emphasis is placed on comparable sec_1 and dollar_figure sf to dollar_figure sf both located in the immediate area considering the subject’s secondary locational characteristics a value of dollar_figure per square foot is concluded for this phase of the subject property mr pio’s report mr pio used six comparables to determine phase 2’s fair_market_value on the date of death compar- able no location intersection of sw handley st and pacific highway sherwood oregon sale date sales_price acres price per sq ft dollar_figure dollar_figure dollar_figure sw childs rd tualatin oregon nw 215th ave hillsboro oregon dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sw borchers dr just west of pacific highway sherwood oregon dollar_figure dollar_figure dollar_figure smith blvd at pacific highway sherwood oregon edy rd just west of pacific highway sherwood oregon dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr pio’s comparable sec_5 and are the same properties as mr kelley’s comparable sec_3 and respectively we note that mr pio reported the sale date of his comparable as date while mr kelley reported the sale date of that property his comparable as date in comparing the properties to phase mr pio determined comparable was a high indicator of value because it had superior exposure than phase and was smaller in size which indicated a relatively high value per square foot comparable was a good to slightly high indicator of value due to its location in tualatin comparable was a low indicator of value because of inferior zoning and exposure comparable was a good indicator of value because of similar location and exposure comparable was a low indicator of value because though it was located on pacific highway it was away from most of the commercial development and comparable was a good to modestly high indicator of value it had superior location and exposure but inferior configuration and access mr pio concluded the preceding sales show a range in prices from dollar_figure to dollar_figure sale nos and dollar_figure and dollar_figure are high indicators sale nos and dollar_figure and dollar_figure are low indicators therefore the subject value should be between these two price ranges the mid-range of which is dollar_figure per square foot the remaining sales are dollar_figure and dollar_figure per square foot suggesting a value conclusion closer to the upper end of the range based on the preceding the value opinion is modestly above the mid-range at dollar_figure per square foot after applied to the total land area the final value opinion for subject parcel phase is big_number square feet x dollar_figure dollar_figure rounded dollar_figure fair_market_value of phase we accept mr pio’s valuation of phase mr kelley did not offer a detailed analysis of his comparables and did not further elaborate at trial on the other hand mr pio offered a detailed and reasonable comparison of each comparable to phase we do not find that all of mr pio’s comparables are reliable indicators of value particularly those not located in sherwood however the elimination of those comparables would not have a significant impact on the final value determination because dollar_figure per square foot was in the range of the sales prices for the comparables located in sherwood therefore we find that the fair_market_value of phase on the date of death was dollar_figure in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
